Based upon the record herein, the Full Commission finds as follows:
On October 8, 1996, plaintiff through counsel filed notice of appeal from the September 25, 1996, Decision and Order of the Deputy Commissioner.  Plaintiff's attorney, Joseph V. Dipierro, simultaneously filed a motion to withdraw as plaintiff's counsel. On October 15, 1996, the Industrial Commission entered an Order allowing Joseph V. Dipierro to withdraw.  On October 16, 1996, Richard E. Giroux and N.C. Legal Services, Inc., also moved to withdraw as plaintiff's counsel.  On November 6, 1996, Richard E. Giroux and the N.C. Legal Services, Inc., were permitted to withdraw.  The Attorney General's Office received a copy of the transcript on December 31, 1996.  Plaintiff has not filed an I.C. Form 44 (assignment of error) or a brief to the Full Commission. Defendant did not file a brief to the Full Commission because of plaintiff's failure to comply with the rules.  Defendant filed a Motion to Dismiss requesting the Full Commission to dismiss plaintiff's appeal on April 23, 1997.  The Full Commission reviewed this case on April 25, 1997, after oral argument was waived by Order of the Commission dated February 17, 1997.
The Full Commission CONCLUDES AS A MATTER OF LAW that good grounds exist to dismiss plaintiff's appeal.
It is therefore ORDERED that:
1.  Under the law, plaintiff's claim against defendant, must be and the same is hereby, DISMISSED.
2.  Each party shall bear its own costs.
                                  S/ ___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
S/ _________________ J. HOWARD BUNN, JR. CHAIRMAN
S/ _________________ LAURA K. MAVRETIC COMMISSIONER